Citation Nr: 1408957	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-41 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran (appellant) had active military service from August 1980 to August 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran was afforded a VA examination in August 2009 in connection with his claim for an increased rating for his service-connected bilateral flat foot.  The RO denied his claim, and in October 2010, the Veteran alleged that his disability had worsened since the August 2009 examination.  He requested a new examination.

The Veteran was scheduled for VA examinations in January and June 2012 to assess the current severity of his bilateral flat foot.  A computer printout from the Bronx VA Medical Center shows a VA examination was scheduled for January 2012 but that the Veteran failed to report.  Another examination was scheduled for June 2012, to which the Veteran also failed to report.

In his January 2014 brief to the Board, the Veteran contended that he never received notice of either 2012 examinations and would have attended had he gotten notice.  He requested the examination be rescheduled.

Printouts from the Bronx VA Medical Center reflecting the Veteran's failure to appear for the scheduled 2012 examinations list the Veteran's address as [redacted], as does the letter sent by the VA in December 2011 informing the Veteran that the VA medical center would be contacting him to schedule an examination.  However, in October 2010, the Veteran filed his substantive appeal and a form appointing a representative, both of which listed an address on [redacted], rather than the previous [redacted] address.  All correspondence from the Veteran and his representative since that date has listed the [redacted] address.  

Thus, although copies of the letters notifying the Veteran of the scheduled VA examinations are not included in his claims file, the evidence suggests they may have been sent to his previous [redacted] address rather than the [redacted] address he more recently provided the VA.  Thus, the Board finds that the Veteran should be scheduled for a new VA examination and notice sent to his current address.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from July 2010 to present.

2. After obtaining the above medical evidence, schedule the Veteran for an examination with an appropriate medical provider to determine the current severity of his bilateral flat foot.  

Any mailed notice should be sent to the most recent address the Veteran has provided to the VA.

The claims folder and a copy of this remand should be made available to the examiner for review.  

3. Thereafter, ensure that the development above has been completed in accordance with the remand and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


